Snell & Wilmer LLP 600 Anton Boulevard Suite 1400 Costa Mesa, California 92626-7689 TELEPHONE: (714) 427-7000 FACSIMILE: (714) 427-7799 Mark R. Ziebell mziebell@swlaw.com September 23, 2011 Via Edgar Division of Corporation Finance Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549-7010 Attn.:John Reynolds, Assistant Director RE: Proteo, Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed on March 15, 2011 File No.:000-30728 Dear Mr. Reynolds: Reference is hereby made to the comments of the Staff of the Securities and Exchange Commission (the “Commission”) as set forth in your letter dated September 12, 2011 to Ms. Birge Bargmann, Chief Executive Officer of Proteo, Inc. (the “Company”), with respect to the Company’s Form 10-K for the year ended December 31, 2010 (the "Form 10-K") which was filed with the Commission on March 15, 2011.The Company hereby respectfully requests an extension of ten business days within which to respond to the Staff’s comment letter. If you have any questions, please do not hesitate to give me a call at (714) 427-7402. Very truly yours, Snell & Wilmer /s/ Mark R. Ziebell Mark R. Ziebell cc:Birge Bargmann
